DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding rejections under 112(b), applicant’s amendments have overcome the previous rejections.

Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Claim 1, the applicant states Thus, Heinen's "remaining time" for a state of charge of the battery to reach a predetermined level is not the same as the claimed features. In particular, the "remaining time" in Heinen is not the same as the claimed "remaining time," which is defined as the length of time from the current time to the time of the next "external charging time." In this regard, the "external charging time" is the "time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle." That is, the "external charging time," as required by claim 1, is not a time that depends on the SOC of the battery, as taught by Heinen. Thus, it follows that the claimed "remaining time," which is defined with respect to the claimed "external charging time," has nothing to do with the current battery charge status. In other words, the "remaining time," as defined in claim 
The examiner respectfully disagrees. Not only the applicant fail to disclose how all references in combination fail to teach what is claimed by the applicant as novel, “external charge time” as disclosed by the applicant is taught by Niwa. Applicant claims “acquire an external charging time at which charging of the battery by electrical power supplied from outside the vehicle becomes possible with the hybrid vehicle staying at a predetermined charging site, the external charging time being a time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle.” Niwa teaches “At the initiation of the charging mode, the charging schedule creation section 130 determines whether to execute the timer charging based on an instruction input by the user or the like. Then, when executing the timer charging, the charging schedule creation section 130 creates the charging schedule of the external charging. More specifically, the charging schedule creation section 130 sets charging finish time (tx in FIG. 2) that corresponds to the next vehicle drive initiation time in accordance with a direct input of time by the user, based on past drive history (per day of a week or for each of weekday/holiday), or the like. Furthermore, based on the above-described estimation of the required charging time period, the charging schedule creation section 130 sets charging initiation time (ts in FIG. 2) by computing backward from the charging finish time.” This, in combination with Henien and Tani, teaches the limitations of Claim 1. The examiner, therefore, respectfully, maintain prior rejection. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (US20090319110, 24-12-2009), herein referred to as Tani, in view of Niwa et al. (US20160347302A1, 01-12-2016), herein referred to as Niwa, and further in view of Heinen (US20180080995A1, 22-03-2018).

Regarding Claim 1, Tani teaches A control apparatus for a hybrid vehicle, the
Tani also fails to teach a controller including  at least one processor, the at least one processor being configured to: acquire an external charging time at which charging of the battery by electrical power supplied from outside the vehicle becomes possible with the hybrid vehicle staying at a predetermined charging site, the external charging time being a time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle. 
However in a related field, Niwa teaches a controller including  at least one processor (Fig.1), the at least one processor being (47) configured to: acquire an external charging time at which charging of the battery by electrical power supplied from outside the vehicle becomes possible with the hybrid vehicle staying at a predetermined charging site [0013,0086], the external charging time being a time predicted on the basis of a state of operation of the hybrid vehicle in the past or a running schedule of a user of the hybrid vehicle [0014,0086]. 
Niwa fails to teach a remaining time. However, in a related field, Heinen teaches a remaining time (Abstract; [0001]; Fig. 4-7). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Niwa and further incorporate the teachings of Heinen by including: the acquisition of an external charge time on the basis of a remaining time in order to use time as a unit of measurement to accurately depict to the user charge remaining before an external charge is required, to assist in reducing the dependency on the internal combustion engine, and to extend driving distance and improve overall efficiency of the hybrid vehicle driving system.


Claims 4, 19 and 20 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, and Heinen, and further in view of Johansson et al. (US Patent 9442548B1), herein referred to as Johansson.

	Regarding Claim 4, The combination of the references above teach a control apparatus for a hybrid vehicle, but fail to teach wherein the controller is further configured to determine the end of running of the hybrid vehicle of a day, wherein the controller acquires the external charging time using as the specific operation information the time of the end of running of the hybrid vehicle of a day determined. However, in a related field, Johansson computing device monitors the energy level of a rechargeable battery, from which the device draws operating power. Historic usage data is used to estimate the time remaining in a present operating period, such as a workday, as well as to estimate the battery level required to provide power during that period of time (Abstract). 
Therefore, in order to acquire the remaining charge time based on historical data, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to employ a device charging system such as the one taught by Johansson. Motivation for doing informs user operating the device/vehicle for longer than a normal period of time, or when such operations are intensified due to additional tasks, or increase demand. This will assist in preventing insufficient power remaining in the rechargeable battery or batteries and minimizes fuel usage using the internal combustion engine to get through the present workday or travel without taking time to recharge (Col 1, Lines 1-7).

Regarding Claim 19, Johansson further teaches a control apparatus for a hybrid vehicle according to claim 1, wherein the controller is further configured to record the specific operation information, wherein the controller acquires the external charging time on the basis of a history 
Lines 1-7).

Regarding Claim 20, the combination of the above references teach a control system for a hybrid vehicle according to claim 1. Johansson further teaches this device with the ability to communicate back and forth via server: (Col. 4, Lines 22-27, Fig. 1, Fig. 5, and Fig. 8) A server 112 may be configured to communicate with the computing device 102 using an access point (AP) 113, by way of one or more networks 114, using the wireless signals 110, and so forth. For example, the computing device 102 may connect to the access point 113 which is connected to the network 114, which in turn connects to the server 112. Johansson further teaches a computing device monitors the energy level of a rechargeable battery, from which the device draws operating power. Historic usage data is used to estimate the time remaining in a present operating period, such as a workday, as well as to estimate the battery level required to provide power during that period of time (Abstract, Lines 1-6, Fig. 9) and the historic usage data 506 may include one or more “power curves” or functions quantifying energy consumption for a given load device 508 over a particular period of time, such as a specific or averaged workday, weekend day, and so forth (Col. 19, Lines 1-5). Therefore, in order to acquire the remaining
.

Claims 9, 10, 14-15 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, and Heinen, and further in view of Benjamin et al. (US20130229154A1, ), herein referred to a Benjamin.
Regarding Claim 9, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. The relationship between voltage and time is 
Regarding Claim 10, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted. This is shown in Fig. 10d and is discussed in (Para. [0257], Lines 8-20). Thus, It would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 11, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 1. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted. This is shown in Fig. 10d and is discussed in (Para. [0257], Lines 8-20). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tani, Niwa, Heinen in view of Benjamin for safety reasons, preferably to give the user an accurate indication of state of charge of a cell that is underestimated compared to the actual state of charge to ensure availability of energy to the user (Para [0257], Lines 1-4). Examiner’s Note: It is also inherent 
Regarding Claim 14, Benjamin in the combination outlined above further teaches the method of Claim 9 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted.
Regarding Claim 15, Benjamin in the combination outlined above further teaches the method of Claim 10 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method 
Regarding Claim 16, Benjamin in the combination outlined above further teaches the method of Claim 11 (as described above), wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces said predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted.
s 12 and 17 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Tani, Niwa, Heinen, Johansson and further in view of Benjamin et al. (US20130229154A1, ), herein referred to a Benjamin.
Regarding Claim 12, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 4. The combination fails to teach wherein the controller makes the predetermined lower threshold smaller when the remaining time is short than when it is long. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted. This is shown in Fig. 10d and is discussed in (Para. [0257], Lines 8-20). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tani, Niwa, Heinen in view of Benjamin for safety reasons, preferably to give the user an accurate indication of state of charge of a cell that is underestimated compared to the actual state of charge to ensure availability of energy to the user (Para [0257], Lines 1-4). Examiner’s Note: It is also inherent that as the SOC decreases, so would the remaining time being that the remaining time is variable/representation of the SOC.


Regarding Claim 17, the combination of the above references teach a control apparatus for a hybrid vehicle according to claim 12. The combination fail to teach wherein when the remaining time is equal to or shorter than a predetermined time, the controller reduces the predetermined lower threshold to a value smaller than the value of the predetermined lower threshold in the case where the remaining time is longer than the predetermined time. However, in a related field, Benjamin teaches: There is consequently a risk of a sudden drop in voltage of the cell when its state of charge falls below 10%. In order to avoid such a sharp drop in voltage and avoid the possibility of the user no longer having the remaining energy in the cell available without having been warned in advance, the method includes the following function: if adjusted minimum state of charge is less than a lower threshold, typically 20%, and the minimum voltage of the cell is below a predetermined threshold value Vminsafe determined in the laboratory, typically 2.7 V, for a period of time greater than a threshold period t8, typically 5 s but the value of which can range between 1 s and 60 s, then a value of 0% is assigned to the minimum state of charge. (Para. [0257], Lines 8-20), Fig. 10d. The relationship between voltage and time is analogous and it is known to an ordinary person in the art the method of decreasing the predetermined lower threshold to give the end user the opportunity to charge a battery before all remaining charge is depleted.

Allowable Subject Matter
Claims 5-8, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the combination of the above references teach all the limitations of claim 1. The combination further teach the controller controls electrical generation, but fails to 
Claims 6 through 7 are also objected to and would be allowable for the same reasoning disclosed for Claim 5.

Claim 8 is objected to due to its dependency of Claim 4.

Claims 13 and 18 are objected to due to their dependency on Claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. Takano et al, CHARGE CONTROL DEVICE AND CHARGE TIME CALCULATION METHOD (US20150249355A1, 03-09-2015) teaches a charge control device includes a charge state (SOC) calculation means that calculates the SOC using the voltage and current detected by a detecting means.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863      

/NATALIE HULS/            Primary Examiner, Art Unit 2863